QMfice of tty Plttornrp          Qkncral
                                   &ate of tkias
DAN MORALES
 -\TTORSLI
       CESERAL                         February 25.1993

     Honorable Allen Ross Hi&tower                    OpinionNo. DM-204
     Chainnan
     Committee on Corrections                         Re: Authority of a county to
     Texas House of Representatives                   improve certain subdivision roads and
     P.O. Box 2910                                    assess the cost of repairs against
     Au* Texas 78768-2910                             subdivisions (RQ-457)

     Dear RepresentativeHi&tower:

             You have requested our opinion regmiing the proper construction of article
     6702-3, V.T.C.S., in fhrther clarification of Attorney General Opiion DM-126 (1992).
     Article 6702-3, V.T.C.S., which authorizes a wmmissioners court to improve a road in a
     subdivisionand assess the wsts a&nst the owners of real property within the subdivision,
     provides:
                    (a) This article applies only to a subdivision or a part of a
               subdivision in an uninwrporated area of the county. To the extent
               that this article authorizes the improvement of an access road to a
               ddivisio~ this article applies only to an access road in an
               unincorporated area of the county.
                   (b) In this article, “improvement” means the wnstruction,
               reconstmctio~ or repair of a road.
                   (c)ThewmmissionerscoWofawuntymayorderthatthe
               county improve a road in a subdivision or an access road to a
               subdivisiontowmplywithanycountysta&rdsforroadsandassess
               aUorpartofthewstsoftheim~prorataa@stthe
               owners of real property in the subdivisionif:
                   (I) the wmmissioners court determines that the improvement is
               rmxssq for the public health, safety, or welfare of the residents of
               thecwnty.and
                  (2) a majority of those record owners of real property in the
               ~b&i.&n who are voting vote by mailed ballot in fivor of the
               wuaty improvement and assessment.
                    (a) Before ordering an improvement and assessment under this
               article, the wmmissioners wurt must @ve notice Of the proposed




                                           p. 1076
Honorable Allen Ross Hightower - Page 2 (DM-204)




          improvement and assessment and must hold a public hearing on the
          question.
               (e) Within 10 days a&r the date of the public hearing, the
          wmmissioners court shall send by certified mail to each owner of
          real property in the subdivision a ballot on the question and a return
          addressed, stamped envelope for the return of the completed ballot to
          t.hCWUmyCkk....

        In Attorney General Opinion DM-126, we concluded that a wmmissioners court
which orders improvementsto a road in an uninwrporated area of the county as the result
of an election held under article 6702-3, V.T.C.S.. may delegate the details of the process
of wllecting the essessmentagainsttheafkctedpropertyownas.andthatitmayako
determine the precise formula for calculating the assessm~withspecialregardforthe
partiwlar benefits which will accrue to each property owner. We also concluded that the.
wstsofboldingtheelection~dw~~themaatesmaynotbeaJsarsadagainstthe
Propaty-.

        In clarification ofAttorney General Opinion DM-126, you ikst ask whether “each
recorded. plat[t]ed, subdivision [is] to be treated as an autonomous entity as to the
[a]mount of awsment and wunting wtes.” Wederstmdyoutoaskwhetherthe
statute permits the wmmissioners court to hold an election on an impmvement and
assessment among real property owners in two or more subdivisions. We wnclude that it
doea not. The statute repeatedly refkrs to *a subdivision”and “the subdivision.” Clearly,
the. wmmksioners court must propose separate assessments and hold sepamte elections in
each subdivision.

       You also ask at what point after a &division wtes to participate in an
improvementalienagainsttherealpropertytosecurcan           assessment may be recorded.
Sections (s) and (h) of article 6702-3 provide as follows:

                (P)h m        an assessmalt lmder this alticl~ tbe
          wmmissionerswurtmayprovidethetinqternqandwnditionsof
          payment and de&k of the F                     ncepwtJ=
          wmmissioners court may not require the payment of any interest on
          all-.

               09 All -tshaUbesecuredbyalienagainstthereal
          propertyoftheapsessedpropextyowner.        ThelienshaubeefFective
          6om the date that written notice of the assessment is 6led for record
          and recorded in the office of the county clerk of the wunty in which
          the tuwssed property is located. Such written notice shall be in
          ~~lefonnaadwntainthedolloramountofthe~tbe
          legaldescriptionofthepropertyasses&andthenameandaddms




                                      p. 1077
Honorable Allen Ross Hightower - Page 3 (DM-204)




           of each property owner. The lien securing the assessment &nil be
           infbior only to tax liens and to bona fide mortgage liens recorded
           prior to the efktive date of the assessment lien. Each property
           owner shall be personally liable for the amoml of the m.
Although section (h) requires that a lien secure an assessment, it does not specify when
such a lien shall be rewrded. Section (g) gives the wmmissioners court broad discretion
to “provide the time, terms, and wnditions of payment and dcfblt of [an] assessment.’
We believethat section (B)gives the wmmissioners court the authority to dctamine when
the.lienwillberewrdedatteran assessmenthasbeenapprovedbyasubdivision. See&o
Attorney General Opiion DM-126 at 3 (“the wmmissioners wurt, in the absence of
statutory guidelines,must determinethe details of the wllcction process”).

         Nact,you~howthewwnissionaswurtrhouldproceedintheevanM
 rpprwed assessmentis not suaiciellt to wmplete the improvement. In partiadar, you ask
 whether the work on the improvement should be stopped, and how wmpletion of the
 project should be fimded. The statute daes not dimctly address this particular scenario.
 Section (c) author&s the wmmisioners court to “assess ull ur pmt of the wsts of [an]
 improvement”againstthe real property owners in a subdivision. (Bmphasisadded.) Thus,
 the statute appears to contemplate that the wmmissioners court has the option of iimding
 pt of an improvementfrom other sources. Therefore, we believe that the wmmissioners
court may opt to wntinue work on the improvement and to pay for such work with non-
.asmment iimds. Tha statute would also appear to authorize the wmmissioners court to
proposea-       assessmclltto wmplete the project and to hold a new election according to
the StatuMy requiranaas clearly, howevcr~the real propaty owners calmot be charged
foradditiond wstsaboveihe maximumrssessmengwitbwttheirapproval.’

         Finalh/.youasLwhatwstsmaykMsessedrgaiasttherealpropertyownasrside
fhnn costs for actual wnstmction of w.                         You * for aample, whether
-OlllOlUlilltaestarpaws,WStSformgineaing                         sewiceusedtodeterminethe
required impro~                or charges for bid publicationsmay be included in the asmsmaa
Article 6702-3(c) authohxes the wmmissioners court to assess only “all or part of tbc
costs of the impmvcment.” ”hlpl-OVUIlUlt”iSdC6llCdhthCSt8tUte~’thCWMlUCti~
rewnstruction, or repair of a road.” V.T.C.S. rrt. 6702-3(b). In Attorney General
Opinion DM-126, we wncluded that this statutov language does oot pennit tbe
wmmissioners court to include in the llssessmcntthewstsofholdingthc&ctionand
wllecting the assessmmt. We did so because the statute clearly does not authoke the
wmmissioners court to assess red property owners for administrative wsts assoc&d
with~~~whichwwldnotbtinarmdifmimprovcmmtwaefuadcdby




                                      p. 1078
Honorable Allen Ross Hightower         - Page 4 W-204)




other means. The detemrination whether the particular costs raised in your query are
asscsable improvement wsts or nonasesable administrative costs involves questions of
fact which are not amenable to the opinion process and should be resolved by the
wmmissionas wurt in the iirst instance.

                                       SUMMARY

                 Article 6702-3. V.T.C.S.. mquims the wmmissioners wurt to
            propose sepmte assessments and hold scpamtc dectiom in each
            subdivision. Section (8) of article 6702-3 gives the wmmissioners
            wurttheauthoritytodetaminewhenthelienwillberewrdedafter
            8nassessmenthasbeenapprovedbyasubdivision.         Ifthewstsofan
            itnprovement exceed the maximum assessmen& the wlmnissioners
            court may complete the improvement with n-t                ftmda or
            proposeh new assessment to wmplete the project and hold a new
            dection according to the statutory m              The dckmhtion
            whe&erparticularwstsamassesmbleimprovnmntwstsor
            nomuss&le admhhnk            wsta involves questions of fact which
            arenotamenabletotheophionpmcusandshouldberuolvedby
            thCWlIllIliSSiOUGfSWUltiUthCfUStinstcma.




                                                       DAN      MORALES
                                                       Attorney General of Texas

WILL PRYOR
FiiAMistrntAttO~Genart


MARYKELLER
DeputyAsdatmtAttomeyoeneral

RENEAHKxs
Special Assistant Attorney Gcnual

MADELEINE B. JOHNSON
Chair, Opinion Committee




                                            p. 1079